ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Progeny Systems, LLC                            ) ASBCA Nos. 63096, 63297, 63349
                                                )
Under Contract No. 00000-00-0-0000              )

APPEARANCES FOR THE APPELLANT:                     Nicole J. Owren-Wiest, Esq.
                                                   Erin N. Rankin, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Samuel W. Morris, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Adrianne L. Goins, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: December 7, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63096, 63297, 63349, Appeals of
Progeny Systems, LLC, rendered in conformance with the Board’s Charter.

       Dated: December 7, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals